Citation Nr: 1017937	
Decision Date: 05/14/10    Archive Date: 05/26/10	

DOCKET NO.  07-11 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a chronic cardiac 
disability manifested by heart palpitations.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel

INTRODUCTION

The Veteran had active service from September 1999 to 
September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
VARO in Cleveland, Ohio, that, in pertinent part, denied 
entitlement to the benefits sought.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D. C.  VA will notify the 
Veteran should further action be required. 


REMAND

The record as it stands is inadequate for the purpose of 
rendering a fully informed decision as to the claims at 
issue.  When the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist the 
Veteran in developing facts pertinent to the claims.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).

A review of the evidence of record reveals the Veteran was 
scheduled for psychiatric examination and a joint medical 
examination in July 2008, but, for whatever reason, failed to 
report.  The address of record at that time was listed as 
being on [redacted], [redacted], [redacted].

A July 1, 2009, communication to the Veteran was sent to an 
address on [redacted], [redacted], [redacted].  However, 
the record also contains an envelope with a forwarding 
address to an address on [redacted], [redacted], 
[redacted].  It was returned to sender, that being the VARO in 
Waco, Texas.  The record also reveals that the Veteran seems 
to have been in and out of jail since his separation from 
service in 2003.  It is not clear whether VA has the 
Veteran's current mailing address and clarification in this 
area is required.

With regard to the claim for service connection for PTSD, the 
Board notes that in Daye v. Nicholson, 20 Vet. App. 512 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) admonished VA for not securing and reviewing 
the history of the Veteran's unit for possible alternative 
sources of evidence of combat or stressful incidents.  A 
review of the record in this case reveals there has been no 
effort to obtain any information regarding the activities of 
the U.S.S. Ponce (LPD-15) while it was allegedly serving off 
the coast of Iraq searching for mines in 2003.  In this 
regard, the Board notes the Veteran himself has been somewhat 
inconsistent in providing information with regard to his 
claimed stressful incidents.  He should be afforded the 
opportunity to provide more specific information that would 
assist in a search regarding his claimed stressors while 
serving in the military, to include while aboard the Ponce.  

With regard to the claim for service connection for a 
cardiovascular disability, the Veteran has not been accorded 
an examination of the cardiovascular system by VA.  The Court 
has stated that the question of a causal relationship between 
service and any current disability establishes a low 
threshold and requires a look at the evidence to see if it 
"indicates" that there "may" be a nexus between any current 
disability or symptoms and the Veteran's service.  The types 
of evidence that "indicate" that a current disability "may be 
associated" with military service include credible evidence 
of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

In view of the foregoing, the Board finds that additional 
development is in order and the case is REMANDED for the 
following:

1.  The Veteran's accredited 
representative should be asked for any 
information or evidence he might have 
with regard to the Veteran's correct 
mailing address.  Attempts are to be made 
to determine the Veteran's exact 
whereabouts.  The last address of record 
is one on [redacted], [redacted].  

2.  The Veteran should be asked to 
provide any records in his possession 
with regard to his experiences while in 
the military, to include while serving on 
the Ponce off the coast of Iraq in 2003.  
Any records he might have with regard to 
the activities of the ship while serving 
near Iraq should be obtained and 
associated with the claims folder.

3.  The U.S. Army and Joint Services 
Records Research Center, Kingman 
Building, Room 2Z08, 7701 Telegraph Road, 
Alexandria, VA  22315, should be 
contacted and asked to provide copies of 
the unit history, morning reports, or any 
other information available with regard 
to the activities of the U.S.S. Ponce 
(LPD-15) in May and June 2003 while 
serving off the coast of Iraq.  Any 
records obtained should be associated 
with the claims file.  If no records are 
available, this should be so indicated.

4.  Thereafter, if deemed advisable, 
based on any additional evidence 
obtained, the Veteran should be accorded 
a psychiatric examination for the purpose 
of determining the nature and etiology of 
any and all psychiatric disorders that 
may be present.  All indicated studies, 
tests, and evaluations deemed necessary 
should be performed.  The examiner should 
determine whether the diagnostic criteria 
to support the diagnosis of PTSD or other 
psychiatric disorder have been satisfied.  
If a diagnosis of PTSD is deemed 
appropriate, the examiner should comment 
on whether there is a link between any 
current symptomatology and one or more of 
the Veteran's reported in service 
stressors.  The examiner should opine as 
to the etiology of any psychiatric 
disorder diagnosed, including PTSD.  
Additionally, a comment should be made as 
to whether the examiner believes the 
Veteran had a psychiatric disorder that 
preexisted service and might have been 
aggravated therein.  Attention of the 
examiner is called to the report of an 
August 2005 psychiatric examination of 
the Veteran by VA in which notation was 
made of difficulty functioning evidenced 
by repeated trips to juvenile detention 
as a youth and episodes of homelessness 
prior to joining the military.  The 
complete rationale for any opinion 
expressed will be helpful and a 
discussion of the facts and medical 
principles involved will be of 
considerable assistance to the Board.  If 
the requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state and explain why 
such an opinion cannot be provided 
without speculation.

5.  The Veteran should be accorded a 
cardiovascular examination by a physician 
knowledgeable in cardiovascular disease 
for the purpose of determining the nature 
and etiology of any cardiovascular 
disability that may be present.  The 
complete rationale for any opinion 
expressed as to the etiology of any 
current cardiovascular disease should be 
provided.  The examiner should opine 
whether it is at least as likely as not 
(greater than 50 percent probability) 
that any current cardiovascular disorder 
had its onset during the Veteran's active 
service.

6.  After undertaking any other 
development deemed necessary in addition 
to that specified above, the claim should 
be readjudicated.  If the decisions are 
not granted to the Veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and be afforded a 
reasonable period of time in which to 
respond.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
until he receives further notice.  However, he is advised of 
the importance of appearing for a scheduled examination 
because failure to do so without good cause may result in 
denial of the claims.  38 C.F.R. § 3.655 (2009).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



